UNITED STATES DISTRICT COURT                                               AUG 2 6 2019
WESTERN DISTRICT OF NEW YORK



UNITED STATES OF AMERICA,
                                                        DECISION AND ORDER
             V.

                                                        1:15-CR-00142 EAW
TIMOTHY ENIX, a/k/a Blaze,

                    Defendant.




      Defendant Timothy Enix("Defendant") was convicted after a jury trial of Counts 1,

2, 8 and 9 of the Redacted Indictment, charging criminal acts in connection with the

operation of the Kingsmen Motorcycle Club ("KMC"). (Dkt. 1258). Subsequently, the

Court granted Defendant's Rule 29 motion directed to Count 2 charging a violation of 18

U.S.C. §§ 924(c)(I)(A)(i) and 2, based upon the Supreme Court's decision in United States

V.Davis,     U.S.     , 139 S. Ct. 2319(2019). (Dkt. 1775). As a result. Defendant stands

convicted of the following three counts charged in the Redacted Indictment:

      Count 1        Conspiracy in violation of the Racketeer Influenced and Corrupt
                     Organizations Act("RICO"), in violation of 18 U.S.C. § 1962(d);

      Count 8        Using and Maintaining Premises for Drug Dealing in violation of 21
                     U.S.C. § 856(a)(1) and 18 U.S.C. § 2; and.

       Count 9       Possession of Firearms in Furtherance of Count 8 in violation of 18
                     U.S.C. § 924(c)(l)(A)(i) and 2.

(Dkt. 1257). Sentencing is scheduled for August 27, 2019. This Decision and Order

addresses various objections filed in connection with the presentence investigation reports.



                                             1-
I.    THE PRESENTENCE INVESTIGATION REPORTS("PSRs^')

      The initial PSR was prepared on December 14, 2018. (Dkt. 1487). Thereafter,

because of changes mandated as a result ofthe passage ofthe First Step Act of2018,Pub.

L. No. 115-391, 132 Stat. 5194,a revised PSR was issued on January 8,2019. (Dkt. 1511).

Defendant filed objections to that revised PSR on January 25,2019. (Dkt. 1515). A revised

PSR was then issued on February 7, 2019. (Dkt. 1525). On February 11, 2019, the

Government filed objections to that PSR and responded to Defendant's objections. (Dkt.

1530).^ On March 4, 2019, a revised PSR was issued. (Dkt. 1584). The Government

adopted the statements in the revised PSR (Dkt. 1639), but Defendant filed additional

objections(Dkt. 1642). A revised PSR was issued on April 9,2019. (Dkt. 1690).

       On April 13, 2019, the Court contacted counsel by email and advised that further

information was needed to resolve the objections. Accordingly, without objection from

either party, the sentencing scheduled for April 17, 2019, was converted into a status

conference. (Dkt. 1697). At that conference the Court outlined its questions, set a deadline

for any further written submissions, and scheduled oral argument for May 29,2019. (Dkt.

1699). The Government filed its supplemental submission on May 6, 2019 (Dkt. 1707),

and Defendant filed his supplemental submission on May 15,2019(Dkt. 1715; Dkt. 1716).

Oral argument was held on May 29, 2019. (Dkt. 1721).



^     Defendant moved to strike the Government's objections. (Dkt. 1552). The Court
denied the motion to strike but granted Defendant's alternative request to adjourn the
sentencing scheduled for February 28, 2019. (Dkt. 1556). At a status conference
conducted on that date, the Court set a further schedule for a revised PSR and sentencing
submissions, and adjourned sentencing to April 17, 2019. (Dkt. 1577; Dkt. 1578).
                                           -2-
      On June 11,2019,the Court held a status conference and announced how it intended

to resolve Defendant's objections insofar as they impacted the Sentencing Guidelines

calculations. (Dkt. 1737). The Court indicated that its reasoning would be subsequently

set forth in further detail, but it announced its rulings so that a revised PSR could be

prepared and a new sentencing date set. (M). A revised PSR was issued on June 21,2019.

(Dkt. 1740).

      Then, on June 24,2019,the Supreme Court issued its decision in Davis, prompting

Defendant to file a motion for reconsideration of his Rule 29 motion directed to Count 2.

(Dkt. 1742).     The Government ultimately opted not to oppose the motion for

reconsideration (Dkt. 1760), and the Court granted Defendant's Rule 29 motion directed

to Count 2(Dkt. 1775; see Dkt. Mil(Judgment of Acquittal as to Count 2)). At a status

conference conducted on July 24, 2019, the Court scheduled sentencing to proceed on

August 27, 2019, and set a schedule for any further sentencing submissions. (Dkt. 1764;

Dkt. 1765).

       A revised PSR was filed on July 31, 2019 (Dkt. 1778), and both parties filed

objections on August 12, 2019(Dkt. 1789; Dkt. 1790). Although the Court provided the

parties with an opportunity to file responses to those objections and any further sentencing

submissions by August 19, 2019(Dkt. 1764), neither party filed any further submissions.

A final revised PSR ("the FINAL PSR")was filed on August 20,2019. (Dkt. 1800).

II.    STANDARD FOR RESOLVING OBJECTIONS

       Pursuant to Federal Rule of Criminal Procedure 32, the Court must, prior to

sentencing, "for any disputed portion of the presentence report or other controverted
                                           -3-
matter... rule on the dispute or determine that a ruling is unnecessary either because the

matter will not affect sentencing, or because the court will not consider the matter in

sentencing." Fed. R. Crim. P. 32(i)(3)(B). The Court is not required to "perform a line-

by-line review of the PSR," so long as it "resolve[s] the substantive challenges" thereto.

United States v. Reiss, 186 F.3d 149, 156-57(2d Cir. 1999).

       "At sentencing, disputed factual allegations must be proven by the government by

a preponderance of the evidence. .. ." United States v. Rizzo, 349 F.3d 94, 98 (2d Cir.

2003). However, sentencing proceedings are not "second trials," United States v. Fatico,

603 F.2d 1053, 1057(2d Cir. 1979), and the sentencing court may use hearsay statements

in determining the sentence. United States v. Lee,818 F.2d 1052, 1055(2d Cir. 1987); see

United States v. Carmona, 873 F.2d 569, 574 (2d Cir. 1989)("The sentencing court's

discretion is 'largely unlimited either as to the kind ofinformation he may consider, or the

source from which it may come.' Any information or circumstance shedding light on the

defendant's background,history and behavior may properly be factored into the sentencing

determination." (citation omitted)(quoting United States v. Tucker, 404 U.S. 443, 446

(1972))).

III.   SUMMARY OF OBJECTIONS


       Defendant's outstanding objections that have not been resolved by the filing of

revised PSRs can be summarized as follows:

       1.     Defendant objects to the inclusion of various predicate acts within the scope

ofhis relevant conduct for calculating the applicable offense level for his conviction on the

RICO conspiracy charged in Count 1 (Dkt. 1515 at 3-12), including the murders on
                                            -4-
September 6, 2014, of Paul Maue ("Maue") and Daniel "DJ" Szymanski ("Szymanski")

{id.\ see also Dkt. 1716), and correspondingly. Defendant objects to attributing between 60

and 80 kilograms of converted drug weight to him (Dkt. 1790 at 15-17, 25-27; see also

Dkt. 1515 at 21-23);

       2.     Defendant objects to a 2-level adjustment for obstruction of justice under

U.S.S.G. § 3C1.1 (Dkt. 1515 at 10-17; see also Dkt. 1790 at 20-25), and relatedly, he

objects to the grouping ofthe predicate acts involving obstruction ofjustice and applying

the 2-level adjustment under § 3C1.1 to an underlying predicate act involving obstruction

ofjustice(Dkt. 1790 at 28-32);

       3.     Defendant objects to a 4-level aggravating role adjustment under U.S.S.G.

§ 3Bl.l(a), instead contending that he is entitled to a mitigating role adjustment pursuant

to § 3B1.2(Dkt. 1642 at 3-10); and,

       4.     Defendant objects to various factual assertions contained in the FINAL PSR

{seemx. \190)}

       The Government's outstanding objections that have not been resolved by the filing

ofrevised PSRs can be summarized as follows:




^      Throughout his filings. Defendant has asserted objections to factual statements
contained in the PSRs. In order to clarify which ofthose objections remained unresolved,
the Court requested that Defendant file a submission summarizing the outstanding issues.
Defendant filed the submission on August 12, 2019 (Dkt. 1790), and addressed the
statements set forth in the revised PSR filed on July 31, 2019(Dkt. 1778). Thereafter, the
FINAL PSR was filed on August 20, 2019. (Dkt. 1800). Since the FINAL PSR did not
change the paragraph numbers or factual statements to which Defendant's objections
pertained, the Court will address the outstanding factual objections in view ofthe FINAL
PSR.

                                           -5-
       1.     The Government objects to the drug weight attributable to Defendant,

contending that he should be held responsible for the same converted drug weight as co-

defendant David Pirk ("Pirk")(i.e., at least 700 but less than 1,000 kilograms ofconverted

drug weight, involving the entire conspiracy)(Dkt. 1530 at 1); and,

       2.     The Government objects to the extent that Defendant's offense level does not

account for the predicate acts involving the murders of Maue and Szymanski and "other

acts of violence committed by others in the enterprise"(Dkt. 1789).

IV.    S 1B1.3 RELEVANT CONDUCT


       The Sentencing Guidelines set the base offense level for a RICO conviction as 19

or "the offense level applicable to the underlying racketeering activity." U.S.S.G.

§ 2E1.1(a)(2). As noted in the FINAL PSR, Defendant was initially held accountable for

23 predicate acts as part of Count 1. (Dkt. 1800 at 31, 58). However, at the status

conference on June 11, 2019, the Court advised that it intended to calculate Defendant's

offense level based on 13 ofthe 23 predicate acts: the predicate acts involving obstruction

ofjustice and witness tampering related to a cover-up ofthe Maue and Szymanski murders;

the predicate acts related to the drug trafficking;the predicate act related to the false income

tax returns;the predicate act related to the possession and distribution ofuntaxed cigarettes;

and the predicate act related to the conspiracy or solicitation to commit murder of the

Pagans Motorcycle Club ("the Pagans"). The Court concluded that it would not calculate

Defendant's offense level based on the predicate acts involving the murders of Maue and

Szymanski,the robbery ofthe Springville chapter clubhouse in June 2013, the conspiracy

to murder Filip Caruso ("Caruso"), the drive-by shooting at the Springville chapter
clubhouse in August 2013, and other violent assaults occurring prior to the murders of

Maue and Szymanski,^

       A.     Meaning of Relevant Conduct


       U.S.S.G. § lB1.3(a)(l)(B) defines "relevant conduct" in the case of jointly

undertaken criminal activity to include "all acts and omissions of others" occurring during

the offense ofconviction that meet the following criteria:(1)the acts were within the scope

of the jointly undertaken criminal activity;(2) the acts were taken in furtherance of that

criminal activity; and (3) the acts were reasonably foreseeable in connection with that

criminal activity. The Government takes the position that as long as Defendant agreed to

conduct the affairs ofthe BCMC through a pattern of racketeering activity that included the

type of predicate act at issue, then any such acts committed by other members of the

conspiracy are necessarily within the scope of the jointly undertaken activity and may be

properly attributable to Defendant for sentencing purposes (so long as they were in

furtherance of the criminal activity and reasonably foreseeable). (Dkt. 1707 at 2-3). In

other words, according to the Government, because the jury found that Defendant agreed

to commit acts involving murder in relation to the Pagans in Florida,"then the scope ofthe

jointly undertaken criminal activity necessarily includes acts involving murder

substantively committed by co-defendants David Pirk, Andre Jenkins, and others for the



^       The assault ofKMC member Roger Albright in or around December 2014,occurred
after the murders and therefore could have potentially been related to the cover-up of the
murders. However, the Government agreed not to argue that Defendant should be held
responsible for this assault because further factual findings may have been necessary, and
it had no practical impact on the offense level calculation. (Dkt. 1737 at 13).
                                           -7-
murders ofPaul Maue and Daniel Szymanski." {Id. at 3). In contrast. Defendant contends

that a "general agreement to a category of offense does not pull any and all acts that fall

within that category of offense into the scope of a defendant's relevant conduct." (Dkt.

1715 at 13). Instead, according to Defendant, "particular acts (and not more broadly

general categories ofconduct) must be within the scope ofthat defendant's agreement, and

the particular acts must have been in furtherance ofthe jointly undertaken criminal activity

and reasonably foreseeable to the defendant." {Id. at 13(footnote omitted)).

      "It is well established that a district court may consider the relevant conduct of co-

conspirators when sentencing a defendant." United States v. Johnson, 378 F.3d 230, 238

(2d Cir. 2004)(holding that mere knowledge of murder committed by co-conspirator not

within scope of defendant's relevant conduct, even where it was within scope of overall

operation; murder must be within scope of specific conduct and objectives agreed to by

defendant). However,"the scope ofconduct for which a defendant can be held accountable

under the sentencing guidelines is significantly narrower than the conduct embraced by the

law ofconspiracy." United States v. Getto,729 F.3d 221,234 n.l 1 (2d Cir. 2013)(quoting

United States v. Perrone, 936 F.2d 1403, 1416 (2d Cir. 1991)). "This is because 'the

emphasis in substantive conspiracy liability is the scope of the entire conspiracy,' while

'the emphasis under the Guidelines is the scope of the individual defendant's

undertaking.'" United States v. Rigo, 13 Cr.897(RWS),2017 WL 213064,at *3(S.D.N.Y.

Jan. 17, 2017)(alteration omitted)(quoting United States v. Spotted Elk, 548 F.3d 641,

673-74 (8th Cir. 2008)); see U.S.S.G. § IB 1.3 Application Note 1 ("The principles and

limits of sentencing accountability under this guideline are not always the same as the
                                            -8-
principles and limits of criminal liability."). "Moreover,'when the Guidelines allow for

punishment of relevant conduct as though it were convicted conduct, the sentencing court

has a special obligation to ensure that the evidence of relevant conduct is solid.'" United

States V. Johnson,No.98-CR-420(JO),2012 WL 4815695, at *4(E.D.N.Y. Oct. 10,2012)

(alteration omitted)(quoting United States v. Archer,671 F.3d 149, 165(2d Cir. 2011)).

      In the Second Circuit, in order to hold a defendant liable at the sentencing phase for

the relevant conduct of a co-conspirator, a district court is required to make two

particularized findings:(1)the Court must find that "the scope ofthe activity to which the

defendant agreed was sufficiently broad to include the relevant, co-conspirator conduct in

question"; and (2)the Court must also conclude that "the relevant conduct on the part of

the co-conspirator was foreseeable to the defendant." Johnson,378F.3dat236(alteration,

citation, and quotations omitted).'* These two findings are referred to as the ""Studley

prongs," based upon United States v. Studley, 47 F.3d 569, 574(2d Cir. 1995).

       With respect to the first Studley prong, it is not sufficient for a court to find that a

defendant had knowledge ofa co-conspirator's criminal acts, nor is it sufficient for a court

to find that a defendant was "aware of the scope of the overall operation and therefore

should be held accountable for the activities of the whole operation." Johnson, 378 F.3d


'*    The Court recognizes that Johnson was not a RICO conspiracy case, and at least
one ofthe out-of-circuit cases relied on by the Government distinguishes Johnson on that
basis. See United States v. McKeoun, Criminal No. 11-20129, Criminal No. 11-20066,
2018 WL 3956491, at *4 (E.D. Mich. Aug. 17, 2018). However, whether a co-
conspirator's actions fall within the scope ofa defendant's relevant conduct for Guidelines
purposes is different than the inquiry for criminal liability. In other words, it is the scope
of a defendant's agreement that influences the relevant conduct determination, not the
underlying statute that serves as the basis for the charged conspiracy.
                                            -9-
at 238 (quotations omitted). Rather, a court must make "a particularized finding" that the

co-conspirator's act"was within the scope ofthe specific conduct and objectives embraced

by the . ,. agreement." Id. (alteration in original)(quotation omitted). As explained by

Application Note 3(B), "the scope of the 'jointly undertaken criminal activity' is not

necessarily the same as the scope of the entire conspiracy, and hence relevant conduct is

not necessarily the same for every participant." U.S.S.G. § IB 1.3, App. Note 3(B). The

Application Note instructs that a court may "consider any explicit agreement or implicit

agreement fairly inferred from the conduct of the defendant and others." Id. Moreover,

even ifan act ofa co-conspirator was known or reasonably foreseeable to a defendant, if it

was not within the scope of the defendant's agreement, then it cannot be considered

relevant conduct. Id.

       With respect to the second Studley prong, foreseeability requires more than just

general knowledge about the use of violence in other circumstances. Johnson,378 F.3d at

236 n.8, 239. There must be a "closer link." Id. at 239.

       B.     The Murders


       Based upon these principles, the Court disagrees with the Government that simply

agreeing to a general category ofracketeering activity (such as murder)can cause all such

acts undertaken by co-conspirators to fall within the scope of a defendant's relevant

conduct. There is no question that Defendant agreed to engage in acts involving solicitation

and conspiracy to commit murder related to the Pagans in Florida in or around January

2014. He engaged in these acts personally, and he did so to promote and protect the KMC.

However,based upon the Second Circuit's decision in Johnson, more is needed in order to
                                           - 10-
find co-conspirators' other acts involving murder at a different time and place as falling

within the scope of Defendant's relevant conduct.

       As an initial matter, the Court agrees with the Government that the preponderance

ofthe evidence at trial established that Defendant was a knowing participant in the ruse to

put co-defendant Andre Jenkins ("Jenkins") out of the club, but "not out bad," so that he

could travel to New York and infiltrate the Nickel City Nomads to investigate KMC

members who were "jumping patch" and leaking information.^ Indeed, that fact was

established beyond a reasonable doubt.

       However, it was not as clear that Defendant agreed that the plan would involve

murdering "the leakers," including Caruso. Defendant communicated his desire to inflict

harm (even death) on Caruso after the murders—even revealing so much to the FBI in

December 2014. However, Defendant was not physically present in Tennessee with

Jenkins and Pirk, where they organized their trip to New York. Moreover, while Timothy

Haley testified as to statements Pirk made in Florida after the altercation at the South

Buffalo clubhouse in August 2014, expressing his intent to kill Caruso, he equivocated as

to whether Defendant was present during Pirk's statements. It is not implausible to believe

that Defendant—given his role in the organization and relationship with Pirk—^was privy

to the full scope of the plans. Likewise, Defendant orchestrated Jenkins' transfer to the

Tennessee chapter and then publication of the communication that Jenkins had been put


^     On August 31,2014, right after talking to Pirk by telephone and while on vacation,
Defendant posted a message to the KMC Facebook private group page stating that "Little
Bear" (i.e., Jenkins) was out of the club for owing dues and not having a working
motorcycle, but he was "not out bad."
                                          - 11 -
out of the club (a key part of the plan). Similarly, Defendant was in contact with Pirk's

burner phone during this time period.

       It is a very close call as to whether Defendant's agreement to murder Caruso or any

other leakers can be inferred from the credible evidence. The Court's best assessment is

that the evidence is evenly balanced on the issue, but it does not tip in favor of a finding

that murdering the leakers was within the scope of the specific conduct and objectives

embraced by Defendant's agreement.

       Additionally, the evidence suggested that the plan to murder Maue and Szymanski

more fully evolved during the course of Jenkins' and Pirk's operation into New York to

discover the leakers. If, in fact, murdering Caruso or other leakers was within the scope of

Defendant's agreement,then the murders ofMaue and Szymanski would have fallen within

the scope of Defendant's agreement. In other words, if a defendant agrees to a mission to

commit murder of a particular individual (or type of individual, i.e., "the leakers"), and

during the course of that mission other individuals are murdered consistent with the

objectives ofthat mission, then the first Studley prong is satisfied. However, because the

Court has determined that the Government did not establish by a preponderance of the

evidence that murdering Caruso and the leakers was within the scope of Defendant's

agreement, the Court similarly concludes that the murders of Maue and Szymanski were

not within the scope of Defendant's agreement.

       To be clear, the murders of Maue and Szymanski were certainly foreseeable to

Defendant—one cannot engage in the type of violent activity with rival motorcycle gangs

being perpetrated by the KMC and with which Defendant was personally involved, and
                                           - 12-
then be surprised that individuals are murdered. The KMC's conduct was risky, dangerous,

and threatening, and the murders of Maue and Szymanski were foreseeable. However,the

Court is not able to make particularized findings that Defendant participated in an

agreement to murder Maue and Szymanski, or that he planned for the murder of Caruso

prior to September 6, 2014. As a result, those predicate acts will not be included within

Defendant's relevant conduct for purposes ofthe Sentencing Guidelines calculation.

       Thus, while Defendant agreed to plans involving murder as part of his activities

related to the KMC (i.e., the Pagans in Florida in January 2014), and while Defendant

agreed to help Jenkins travel to New York in September 2014, under false pretenses to

infiltrate the Nickel City Nomads, the Court concludes that Defendant's offense level

should not be calculated based upon the predicate acts involving the murders of Maue and

Szymanski, or the conspiracy to murder Caruso.

       C.     Other Violent Acts Unrelated to Obstruction of Justice

       For similar reasons, the Court concludes that Defendant's offense level should not

be calculated based upon the robbery and drive-by shooting related to the Springville

chapter clubhouse in 2013,and the other similar violent assaults occurring in the New York

area prior to the murders of Maue and Szymanski. The evidence does not support the

conclusion that Defendant specifically agreed to the conduct ofthese activities or activities

that are similar enough so as to support a finding by a preponderance ofthe evidence of an

implicit agreement that could be inferred from conduct.




                                           - 13
      D.      The Pagans and Drug Trafficking


      The jury concluded that Defendant was responsible for the conspiracy/solicitation

of murder related to the Pagans, as well as the activities related to drug trafficking.

Moreover, the evidence plainly supports the conclusion that the conspiracy/solicitation of

murder related to the Pagans falls within the scope of Defendant's relevant conduct—^he

personally engaged in the activity.     Similarly, with respect to the drug trafficking,

notwithstanding Defendant's claims of being "anti-drug," the Government established

beyond a reasonable doubt that Defendant aided and abetted the maintenance ofthe South

Buffalo chapter clubhouse for the purpose ofdrug trafficking. Drugs permeated the culture

and operation of the JCMC, as established by the trial evidence. Defendant's claims of

being "anti-drug" ring hollow in the face of the significant evidence of KMC members'

drug use and trafficking.

       With respect to Defendant's objection to the drug quantity, a finding of at least 60

but less than 80 kilograms of converted drug weight is well supported by not only the

evidence at trial, but also by the admissions of other KMC members in their plea

agreements in this Case and the related case (Case No. 1:17-CR-00189). While the Court

acknowledges that there is some merit to the Government's objection that Defendant

should be held responsible for a drug quantity similar to that calculated for Pirk, the Court

will accept the more conservative amount of at least 60 but less than 80 kilograms as

calculated by the FINAL PSR.




                                           -14
       E.      Obstruction of Justice and Witness Tampering Related to Murders


       Although the Court cannot conclude that the preponderance ofthe evidence supports

a fmding that the murders of Maue and Szymanski were within the scope of the specific

conduct and objectives embraced by Defendant's agreement, the same cannot be said of

the subsequent efforts to obstructjustice and cover up those murders—^Defendant played a

critical role in those efforts.


       First, there was evidence that Defendant specifically instructed KMC members not

to cooperate with law enforcement in their efforts to investigate the murders. For example,

Mike Long testified that Defendant told him after the murders not to say anything to law

enforcement about the murders or Jenkins borrowing the motorcycle from Tennessee.

Similarly, Defendant's Facebook postings demonstrate his instructions to KMC members

to stay quiet and not talk to law enforcement.

       Second, Defendant's own conversations with law enforcement depict his efforts to

obfuscate and mislead agents investigating the murders, incredibly telling the FBI in

December 2014, that Caruso should be the focus of their efforts when, at that point.

Defendant knew that Jenkins was responsible for the murders. Likewise, Defendant failed

to share with the FBI relevant key facts that would have been pertinent to the investigation,

such as contact information for "Drifter" and the fact that "Rebel" had witnessed Jenkins

fleeing the scene of the murders.

        Third, the evidence at trial established that after the murders, the KMC members

consistently closed ranks, demonstrating that their allegiance to the KMC was stronger than

any desire to obey the law or bring those responsible for the murders to justice. Defendant
                                           - 15-
was no exception—indeed, he played a key role through his Facebook communications in

maintaining that silence and secrecy among club members.

       Defendant argues that because there was no specific proof that he engaged in the

specific obstruction ofjustice or witness tampering acts that are set forth in the FINAL

PSR,then those predicate acts cannot be included as relevant conduct for his offense level

calculation. In other words, Defendant contends that there was no proofthat he personally

threatened a witness or expressly told a witness to testify falsely before the grand jury.

Defendant's argument construes the Johnson/Studley standard too narrowly. Defendant's

conduct plainly demonstrates at least an implicit agreement—if not an explicit

agreement—^to ensure that justice was obstructed and witnesses were tampered with in

connection with the murder investigation. The KMC went to great lengths to thwart law

enforcement's investigative efforts, and Defendant played an integral and lead role with

respect to those efforts—issuing instructions to KMC members from Florida to New York

as to how they should behave in the face of questions from law enforcement. While

Defendant may not have personally threatened a witness, his co-conspirators' witness

tampering and other obstruction efforts were within the scope of the specific conduct and

objectives embraced by Defendant's agreement. Moreover, all of the obstruction and

witness tampering predicate acts contained in the FINAL PSR—all of which related to the

cover up of the murders—^were reasonably foreseeable to Defendant. Accordingly, the

Court concludes that these predicate acts are appropriately included within the scope of

Defendant's relevant conduct for Guidelines purposes.



                                            16-
       F.     Income Tax Returns and Untaxed Cigarettes


       Defendant's objections to the inclusion ofthe filing offalse income tax returns and

selling untaxed cigarettes are without merit. The evidence at trial established that after the

murders, in an attempt to make the KMC seem legitimate. Defendant arranged for the

organization to file tax returns. However, in reporting income streams to the accountants

who were hired. Defendant failed to report the actual income that was received by the

organization. Moreover, Defendant's attempt to deny knowledge of the sales of untaxed

cigarettes within the New York clubhouses—even though he smoked cigarettes and was

intimately involved with monitoring the clubhouses' activities—is baseless.              The

preponderance of the evidence established that the false income tax returns and sales of

untaxed cigarettes were within the scope of Defendant's agreement and these acts were

foreseeable. Thus,they fall within the scope of his relevant conduct.

       G.     Relevant Conduct Versus S 3553(a) Factors


       Finally, the Court clarifies that although it has concluded that Defendant's relevant

conduct pursuant to § IB 1.3 does not include the murders of Maue and Szymanski, or the

conspiracy to murder Caruso and some of the other predicate acts involving violent

conduct, this does not mean that the Court may not consider those events in connection

with its sentencing of Defendant. "[Wjhen a sentencing court turns from calculating a

guideline range to determining a sentence, it may consider any information 'concerning the

background, character, and conduct of a person convicted of an offense which a court of

the United States may receive and consider for the purpose of imposing an appropriate

sentence.'" United States v. Escobar, 542 F. App'x 38,40(2d Cir. 2013)(quoting United

                                            - 17-
States V. Broxmeyer, 699 F.3d 265, 268 (2d Cir. 2012) and 18 U.S.C. § 3661). At

sentencing, a court must consider, among various factors,"the nature and circumstances of

the oifense" and "the need for the sentence imposed ... to reflect the seriousness of the

offense...." 18 U.S.C. § 3553(a)(1)&(2)(A)(emphasis added).

       The offense that Defendant stands convicted of is not each separate predicate act

that constituted the racketeering activity, but rather a RICO conspiracy involving a violent

motorcycle gang. That RICO conspiracy led to the murders of Maue and Szymanski, as

well as other violent acts.   While the Court cannot conclude that those murders were


specifically within the scope of Defendant's relevant conduct under § IB 1.3 pursuant to

the standard set forth in Johnson, the murders and other violent activities are relevant to

Defendant's sentencing as among the various considerations the Court must evaluate

pursuant to 18 U.S.C. § 3553(a). See United States v. Wernick,691 F.3d 108,119(2d Cir.

2012)("Our conclusion that Wernick's acts against young children are not technically

'relevant conduct' to the specific offense charged in Count Five does not imply that those

acts are not highly relevant(in a non-technical sense) to the district court's evaluation.");

see also United States v. Rhine,637 F.3d 525,529(5th Cir. 2011)(prior determination that

defendant's involvement in a drug-trafficking ring was not "relevant conduct to the offense

of conviction" did not prohibit the sentencing court firom considering it "for a different

purpose ... as part of his 'history' under § 3553(a)(1)"); United States v. Kulick,629 F.3d

165, 174 n.7 (3d Cir. 2010)(finding that extortion offense could be considered under a

§ 3553(a) analysis notwithstanding the fact that it was not relevant conduct under

§ IB 1.3(a)(2) because "conduct that is in some way related to the offense conduct need not
                                           - 18-
be technically covered by the definition of relevant conduct in order to be considered in a

§ 3553(a) analysis" (quotations omitted)); United States v. Beasley, 322 F. App'x 111,

778-79(11th Cir. 2009)(§ IB 1.3 does not limit court's discretion to consider conduct that

was outside the scope of relevant conduct, pursuant to 18 U.S.C. §§ 3553(a) and 3661);

United States v. Amedeo, 487 F.3d 823, 830 (11th Cir. 2007)(even though district court

could not impose a Guidelines departure based on acts that were beyond the scope of

relevant conduct under § IB 1.3,the district court could impose a variance based upon those

same facts consistent with 18 U.S.C. § 3553(a)).^

V.     S 3C1.1 OBSTRUCTION ADJUSTMENT


       The FINAL PSR provides for a 2-level adjustment to the offense level pursuant to

§ 3C1.1, which states:

       If(1)the defendant willfully obstructed or impeded, or attempted to obstruct
       or impede, the administration of justice with respect to the investigation,
       prosecution, or sentencing ofthe instance offense of conviction, and (2)the
       obstructive conduct related to(A)the defendant's offense of conviction and
       any relevant conduct; or(B)a closely related offense,increase the offense by
       2 levels.


U.S.S.G. § 3C1.1. According to Application Note 2:




^    As a result, the Court rejects Defendant's position that Mr. Szymanski's family
members are not victims who may be heard at the time ofsentencing. (Dkt. 1790 at 35-37).
The RICO conspiracy was the direct and proximate cause of Mr. Szymanski's death. See
18 U.S.C. § 3771(e)(2)(A)(a victim is defined under the Crime Victims' Rights Act as "a
person directly and proximately harmed as a result of the commission of a Federal
offense"). Defendant stands convicted of that RICO conspiracy. Moreover, Defendant's
obstruction ofjustice directly related to the murder investigation. Thus, while the actual
murder may not be included within the scope of Defendant's relevant conduct for
Guidelines purposes,the Court will allow the victims ofthat murder to be heard at the time
ofDefendant's sentencing.
                                          - 19-
      This provision is not intended to punish a defendant for the exercise of a
      constitutional right. A defendant's denial ofguilt(other than a denial ofguilt
      under oath that constitutes perjury), refusal to admit guilt or provide
      information to a probation officer, or refusal to enter a plea of guilty is not a
      basis for application of this provision. In applying this provision in respect
      to alleged false testimony or statements by the defendant,the court should be
      cognizant that inaccurate testimony or statements sometimes may result from
      confusion, mistake, or faulty memory and, thus, not all inaccurate testimony
      or statements necessarily reflect a willful attempt to obstructjustice.

Examples of conduct covered by § 3C1.1 include "providing materially false information

to a judge or magistrate judge." U.S.S.G. § 3C1.1 Application Note 4(F).

      The FINAL PSR appropriately applies the adjustment pursuant to § 3C1.1 because

Defendant committed perjury during his testimony at a detention hearing on July 18,2016

{see Dkt. 242 (transcript of detention hearing testimony)), and then further committed

perjury during his trial testimony on May 10 and 11, 2018 {see Dkt. 1572 (transcript of

trial testimony)). A defendant commits perjury when he testifies under oath and "gives

false testimony concerning a material matter with the willful intent to provide false

testimony, rather than as a result of confusion, mistake, or faulty memory." United States

V. Thompson, 808 F.3d 190, 194 (2d Cir. 2015)(quoting United States v. Dunnigan, 507

U.S. 87,94(1993)). "[BJefore applying an obstruction enhancement based on perjury, the

sentencing court must find by a preponderance of the evidence that the defendant

1)willfully 2)and materially 3)committed perjury, which is(a)the intentional(b)giving

of false testimony (c) as to a material matter." Id. at 194-95 (quotations omitted).

"Although separate and clear findings on each element of peijury are preferred, a general

finding of obstruction that tracks those factual predicates necessary to support a finding of

perjury will suffice." United States v. Shonubi,998 F.2d 84, 88(2d Cir. 1993).
                                           -20-
       Here, the preponderance of the evidence establishes that Defendant committed

peijury both at the detention hearing and at trial. This conclusion is not based simply on

the fact that Defendant testified at trial and was disbelieved by the jury and convicted.

Rather, Defendant willfully gave false testimony under oath concerning material matters.

The Court agrees with the perjury findings contained in the FINAL PSR (Dkt. 1800 at

  38-41), and it has set forth below additional findings concerning Defendant's perjury.

       After the detention hearing on July 18,2016,the Court granted Defendant's request

for pretrial release on conditions, issuing a decision in which it concluded, among other

things, that "based on Mr. Enix's demeanor on the witness stand and the substance of his

testimony, both on direct and cross examination, Mr. Enix generally appeared to testify

credibly." United States v. Enix, 209 F. Supp. 3d 557, 573 (W.D.N.Y. 2016). That

assessment was wrong.

       During Defendant's trial testimony, it became readily apparent that Defendant was

testifying falsely Mid that he had testified falsely during his detention hearing. While it is

difficult during the span of a multiple month trial to identify any single piece of evidence

or event that was crucial to a conviction, in the Court's estimation the peijurious nature of

Defendant's trial testimony was an important consideration for the jury in deciding to

convict Defendant on all counts with which he was charged. Defendant's perjury

permeated both his testimony at trial and the detention hearing. Indeed,Defendant was not

able to provide truthful testimony concerning even innocuous matters—such as whether he

drank alcohol. (Dkt. 1572 at 271).



                                             21 -
       A.        Perjury Examples


                 1.   The Pagans Incident

       At both the detention hearing and trial, Defendant testified falsely regarding the

Pagans incident. Ultimately, the jury rejected Defendant's version of events, finding that

he had engaged in a solicitation and/or conspiracy to commit murder in connection with

this incident.


       At the detention hearing. Defendant avoided referencing the fact that it was Pirk

who went inside the clubhouse to address the issues with the Pagans (Dkt. 242 at 278^

(testifying that he went into the clubhouse with "another guy")); and Defendant falsely

testified that "[tjhere was no violence expected before, during or after" the meeting {id. at

279), even though he was carrying a firearm and the evidence at trial established that other

KMC members who accompanied him to the meeting were heavily armed with plans to

use their firearms if necessary.

       At the trial. Defendant admitted that he was armed, but he incredibly denied seeing

the "big street sweeper shotgun" possessed by co-defendant Sean Mclndoo who had

travelled to the Pagans clubhouse with Defendant. (Dkt. 1572 at 207). Similarly,

Defendant denied staging at the gas station a block or two away in preparation for the

meeting with the Pagans,even though the credible evidence at trial suggested this is exactly

what occurred. {Id. at 207-08). Defendant persisted with his false denials of knowledge




^      Page references for cites to the detention hearing transcript are to the transcript page
number as opposed to the CM/ECF generated page number.
                                            -22-
of other guns being possessed by KMC members at the Pagans meeting, testifying as

follows:


      Q      Now,so we're clear, there was other guns in the car or there was not,
             according to your testimony today?

      A      I had my gun on me. Are you talking other guns other than mine? I
             didn't see any other guns.

      Q      So you deny any planning ofhaving other Kingsmen be armed. Is
             that your testimony?

      A      I never planned to have any other Kingsmen be armed.

      Q      You deny that—^I'm not going to pull it out—^you deny that street
             sweeper, big shotgun with an ammo drum, was present at all?

      A      I never seen it.


      Q      So you deny it was there then, true?

      A      Yes.


{Id. at 231). Yet,the evidence at trial overwhelmingly established that the KMC members

who travelled to the Pagans meeting were fully armed and ready to use those firearms if

the meeting with the Pagans did not go smoothly. Defendant was not only aware of this,

he was intimately involved in the planning. Just by way of example, Mike Long credibly

testified at trial that Defendant told him that they had a van loaded with guns during the

Pagans incident, and Defendant had instructed the other KMC members to start shooting

ifthey heard gunfire or did not return in a certain amount oftime.

             2.     Contact with Tennessee


       At the detention hearing. Defendant peijured himself in describing his role as part

of the Tennessee KMC chapter, in an effort to minimize to the Court his leadership role
                                          -23-
within the KMC and isolate his activity to only the state ofFlorida. (Dkt. 242 at 306-307;

see id at 380(referring to Mike Long,Tennessee Chapter President:"I dealt with him very

little. I did talk to him occasionally."); id. at 274-75 (testifying that the only place he had

any authority was in Florida)).

       However, at trial. Defendant conceded that he had authority in both Florida and

Tennessee. (Dkt. 1572 at 196).         Moreover, documentary evidence established that

Defendant spoke to Mike Long three times on September 7,the day after the murders, and

again on September 8, 9, and 11. {Id. at 329-30). During that same time. Defendant was

in contact with Pirk's burner phone six times (between September 3 and 7). {Id. at 329).

This information was particularly incriminating since Jenkins and Pirk staged their trip to

New York to commit the murders fi-om Termessee, with Jenkins acquiring both the firearm

and motorcycle that he used during the commission of the murders, and then Jenkins

returned to Tennessee after the murders and was confronted by Mike Long and others.

       In an attempt to distance himself from that incriminating evidence. Defendant

testified at trial that he was in frequent contact with Mike Long right after the murders to

simply discuss business matters because Defendant was the Southeast Regional President

overseeing activities in Tennessee. {Id. at 330). Defendant denied that those contacts with

Mike Long had anything to do with Jenkins or the murders that had just occurred. {Id.).

That testimony was blatantly false and incredible. The egregious nature of this perjury is

only compounded by the fact that during the detention hearing—^when Defendant was

attempting to obtain his release and distance himself from any involvement with



                                              24-
Tennessee—^he testified that he rarely spoke to Mike Long and had no authority in

Tennessee.


              3.        December 2014 FBI Interview


       At the detention hearing. Defendant falsely testified that during the interview

conducted by the FBI in December 2014, he "may have made one or two statements" but

he "really didn't talk much." (Dkt. 242 at 326). In fact, the trial evidence established that

Defendant's conduct during that interview represented his concerted effort with Pirk to

attempt to mislead law enforcement concerning the murders.

       At the time ofthe interview, Jenkins had already been arrested for the murders and

it was well known within the organization that Jenkins was responsible for killing Maue

and Szymanski—indeed, as Thomas Koszuta credibly testified at trial, Pirk told chapter

presidents the day following the murders that Jenkins "did what he had to do." Likewise,

Defendant admitted that within a day ofthe murders, he knew that "Rebel" had identified

Jenkins fleeing from the scene ofthe murders. (Dkt. 1572 at 258). Yet,some three months

after the murders. Defendant told the FBI agents that the person who was likely responsible

was Caruso—a theory that defense counsel attempted to promote during the trial but the

jury rightly rejected as Caruso was,in reality, a target. Defendant never bothered to reveal

Rebel's identity to the FBI because, as Defendant testified at trial, it "just never occurred"

to him. {Id. at 373).

       To put the December 2014 FBI meeting in context, it is important to recognize that

the trial evidence established that KMC members as a rule were not supposed to talk to law

enforcement. Indeed,the evidence introduced at trial established that Defendant repeatedly

                                           -25-
advised KMC members not to speak to law enforcement. Yet, Defendant and Pirk

voluntarily met with FBI agents in December 2014,because,according to Defendant's trial

testimony, he "wanted to help them,ifI could." (Dkt. 1572 at 99). Nonetheless, Defendant

failed to share key information with the FBI. Defendant's testimony at the detention

hearing and trial about the purpose of his meeting with the FBI constituted perjury.

             4.     Description ofthe Role of Nomads

       Defendant also committed perjury at the detention hearing in connection with his

description ofthe role of a Nomad in the organization. (Dkt. 242 at 283-285). Similarly,

Defendant committed perjury in his description of a Nomad at trial, even going so far as to

suggest that they were somehow responsible for conducting "audits" of the clubhouses.

(Dkt. 1572 at 129). As the trial evidence established, the Nomads were not recordkeepers

or auditors—^they were the enforcers ofthe KMC,who were expected to serve the interests

ofthe KMC enterprise, including fighting other clubs and committing violent acts on behalf

ofthe KMC.


              5.    Putting Jenkins Out


       Defendant falsely testified about his Facebook posting on August 31, 2014, about

putting Jenkins out ofthe club. Defendant's version ofevents was not credible based upon

all the other evidence introduced during the trial. In other words, the credible evidence

established that Defendant did not post the message because of problems Jenkins

encountered with having an operational motorcycle(a problem others encountered with no

repercussions). Rather, Pirk telephoned Defendant, who was on vacation, and Defendant

immediately went onto Facebook and made the posting. This was part ofthe ruse to have
                                          -26-
Jenkins infiltrate the Nickel City Nomads to root out the leakers, and the credible evidence

established that Defendant was well aware of this ruse. It was not credible for Defendant

to claim that he conveniently made this unusual decision to put Jenkins out ofthe club right

before Jenkins travelled to New York undercover pretending he was no longer a KMC

member. While Defendant may not have been aware of the plan to murder the leakers

during Jenkins' undercover excursion, he certainly played a knowing role in facilitating

Jenkins' ruse. Defendant's testimony to the contrary constituted perjury.

              6.     Drug Use


       Defendant also perjured himself at trial in denying any familiarity with the rampant

drug use within the KMC organization, including denying ever seeing drugs used within

the South Buffalo clubhouse, the premises for which he was convicted of maintaining for

drug trafficking purposes. {Id. at 143-44). Defendantpersistedthathe was anti-drug, when

the trial evidence not only suggested that Defendant had used drugs himself, but it

overwhelmingly established that drug trafficking was part and parcel of the KMC

business—and Defendant was a leader ofthe organization.

       B.     Obiection to Applying S 3C1.1 Enhancement to Obstrttction Predicate
              Acts


       Defendant objects to the § 3C1.1 enhancement being applied to the other obstruction

offenses {i.e., the obstruction and witness tampering acts related to the cover-up of the

murders). Defendant's objection is misplaced because the enhancement is based upon

Defendant's perjured testimony at trial and the detention hearing—a significant further




                                            27-
obstructive act occurring separate and apart from the obstruction/witness tampering

predicate acts.

       Application Note 7 to § 3C1.1 indicates that if a defendant is convicted of an

obstruction of justice offense (or other similar offense), the adjustment should not be

applied to the offense level for that underlying obstruction ofjustice offense "except if a

significant further obstruction occurred during the investigation, prosecution, or sentencing

ofthe obstruction offense itself." U.S.S.G. § 3C1.1 Application Note 7.

       Lying during a trial in an attempt to avoid a conviction for an offense involving

obstruction ofjustice is "precisely the sort of 'significant further obstruction,'" to which

Application Note 7 refers. United States v. McCoy, 316 F.3d 287, 289(D.C. Cir. 2003)

(Application Note 7 does not give "a defendant license to perjure herself in a criminal

proceeding in order to avoid enhanced punishment for, of all things, perjury"); see also

United States v. Johnson, 812 F.3d 757, 763-64 (9th Cir. 2016)(defendant convicted of

making false statements to law enforcement and committing perjury before the grand jury,

was subject to 2-level enhancement under § 3C1.1 if he testified falsely at trial, even ifthat

trial testimony repeated some ofthe false grand jury testimony serving as the basis for the

underlying perjury conviction); United States v. Fernandez,389 F. App'x. 194,203-04(3d

Cir. 2010)(the defendant's "perjury at trial constitutes a 'significant further obstruction'

during the prosecution of his perjury before the grand jury" (citing McCoy, 316 F.3d at

289)); United States v. Brewer, 332 F. App'x 296, 310 n.9(6th Cir. 2009)("[T]he district

court properly concluded that the exception to Application Note 7 applied in situations,

such as this, where a defendant took the stand in a perjury trial."(citing McCoy,316 F.3d

                                           -28-
at 289)); United States v. Pattan, 931 F.2d 1035, 1043 (5th Cir. 1991)(affirming under

plain-error review enhancing the sentence under a conviction for perjury before the grand

jury based on "evidence in the record of[the defendant's] further false statements to the

trial jury, to the FBI investigator, and to his attorney after the trial").

       As explained by the Supreme Court, "[i]t is rational for a sentencing authority to

conclude that a defendant who commits a crime and then perjures herself in an unlawful

attempt to avoid responsibility is more threatening to society and less deserving ofleniency

than a defendant who does not so defy the trial process." Dunnigan, 507 U.S. at 97. That

conclusion is no less true when the underlying crime relates to obstruction ofjustice or

witness tampering. Johnson, 812 F.3d at 764. Thus, it is perfectly appropriate to apply a

§ 3C1.1 enhancement for perjury committed during a trial, as the FINAL PSR does in this

case, even where the underlying predicate act also involved an obstruction offense.

       C.      Grouping Obiection


       Relying on U.S.S.G. § 3D1.2 and United States v. Leung, 360 F.3d 62, 68-70(2d

Cir. 2004), Defendant also objects to separating each underlying obstructive conduct,

arguing that all the obstruction predicate acts should be grouped together.

       Section 3D 1.2 provides that "[a]ll counts involving substantially the same harm

shall be grouped together." The guideline describes when counts are considered to fall

within the scope of"substantially the same harm"; (1) the counts involve the same victim,

U.S.S.G. § 3D1.2(a)& (b);(2) one of the counts "embodies conduct that is treated as a

specific offense characteristic in, or other adjustment to,the guideline applicable to another



                                              -29
ofthe counts," id. § 3D 1.2(c); or(3) where "the offense level is determined largely on the

basis ofthe total amount of harm or loss" or other similar aggregate harm, id. § 3D 1.2(d).

       Here,the FINAL PSR appropriately separated the obstruction predicate acts(Count

Groups 2, 4, 5, 6, 7, 10, and 11), even though they all constituted obstructive acts that

sought to conceal the murders of Maue and Szymanski. None ofthe obstruction predicate

acts serves as a specific offense characteristic or otherwise results in an adjustment or

increase to another of the obstruction predicate acts. Moreover, each of the obstruction

predicate acts involves a different victim and a separate instance of fear and risk of harm,

and thus, the predicate acts do not group together under § 3D1.2.

      Leung does not stand for any different result—^the concern there was that the district

court divided the defendant's convictions into two groups, and enhanced one ofthe groups

by two levels for obstruction ofjustice under § 3C1.1, while at the same time separately

grouping an obstruction count predicated on the same underlying behavior in violation of

§ 3D 1.2(c). 360 F.3d at 68-69. That is not the case with the obstruction predicate acts

here, and therefore Defendant's grouping objection lacks merit.

VI.    T.EADERSHIP ADJUSTMENT


       Defendant objects to a 4-level aggravating role adjustment under U.S.S.G.

§ 3Bl.l(a), instead arguing that he is entitled to a mitigating role adjustment pursuant to

§ 3B1.2. The Guidelines instruct that factors to consider in assessing whether a defendant

served in a leadership or organizational role include:

       the exercise of decision making authority, the nature of participation in the
       commission ofthe offense,the recruitment of accomplices,the claimed right
       to a larger share of the fiuits of the crime, the degree of participation in
                                           -30-
      planning or organizing the offense, the nature and scope of the illegal
      activity, and the degree of control and authority exercised over others.

U.S.S.G. § 3B1.1 Application Note 4. The Guidelines further instruct: "There can, of

course, be more than one person who qualifies as a leader or organizer of a criminal

association or conspiracy." Id. In a RICO case, the applicability ofthe adjustment should

be analyzed based on a defendant's role in the overall RICO enterprise as opposed to his

role in each underlying predicate act. United States v. Ivezaj, 568 F.3d 88, 99 (2d Cir.

2009)("[T]he requirement to look at each individual act in a RICO offense is only for the

purpose ofestablishing a base level offense, not for applying Chapter Three adjustments.").

       The FINAL PSR appropriately applied a 4-level aggravating role adjustment

because Defendant was "an organizer or leader of a criminal activity that involved five or

more participants or was otherwise extensive." U.S.S.G. § 3Bl.l(a). The trial evidence

established that Defendant was the defacto National Vice President ofthe KMC,serving

as Pirk's righthand man. Defendant also served in the roles of National Treasurer and

Secretary, one of five members ofthe National Board, Southeast Regional President, and

Nomad. Defendant had his own personal security detail, and he was in charge of Florida

and Tennessee. Defendant handled much of the day-to-day affairs of the KMC, and

controlled the KMC Facebook group, used to give orders to KMC members nationwide.

The trial evidence established that the KMC operated by a strict chain of command, and

Defendant was at the top of that chain, second only to Pirk. Thus, the FINAL PSR

appropriately includes an enhancement pursuant to § 3Bl.l(a).




                                          -31 -
VIL   FACTUAL OBJECTIONS


      Federal Rule of Criminal Procedure 32(i)(3)(B) provides that, for any disputed

portion of a PSR, the Court must "rule on the dispute or determine that a ruling is

unnecessary either because the matter will not affect sentencing, or because the court will

not consider the matter in sentencing." In addition to the Guidelines-related objections set

forth above. Defendant asserts various objections to factual portions ofthe FINAL PSR set

forth in paragraphs 1 through 35. (Dkt. 1790). The Government previously responded to

many ofthese objections in an earlier filing. {See Dkt. 1530 at 30-39). The Court resolves

each specific objection as noted in the chart below, but as a general matter notes that many

ofthe statements to which Defendant objects are taken from the language ofCount 1 ofthe

Second Superseding Indictment (Dkt. 33), for which Defendant was found guilty.

Moreover, Defendant's specific factual objections persist with theories that he attempted

to pursue at trial, such as the notion that he was a "peacemaker" and that the "Florida

KMC" was different than New York. However, the jury rightly rejected Defendant's

theories. Defendant's continued insistence upon these discredited theories ignores the

overwhelming evidence presented by the Government ofDefendant's guilt.




                                            32-
FINAL FSR Faragraph(s)        Court's            Basis for RuUng
subject to objection          Ruling
    5, 12 (date Defendant Overruled              First, the paragraphs simply provide
joined KMC)                                      background information about the
                                                 KMC—^not detail about Defendant's
                                                 personal involvement. Second, the
                                                 Government correctly points out that
                                                 Defendant posted a message on
                                                 Facebook in April 2012, indicating that
                                                 he was the Sergeant at Arms of a
                                                 clubhouse (Dkt. 1530 at 30), thus
                                                 refuting Defendant's claim that he did
                                                 notjoin until May 2012.
^6(regional differences)      Overruled          This defense theory about regional
                                                 differences   within     the   KMC    was
                                                 rejected by the jury and was not
                                                 consistent with the evidence. The KMC
                                                 was one club under one leadership
                                                 structure, with Defendant at the top of
                                                 that chain of command.
^9(description of strikers)   Overruled          The    evidence    introduced    at   trial
                                                 supported the conclusion about the role
                                                 of strikers set forth in this paragraph.
^10 (description of role of   Overruled          The evidence introduced at trial
Regional Presidents and                          established the chain of command was
other leaders)                                   religiously followed within the KMC
                                                 and strictly enforced.
^12(role of"Old Ladies")      Overruled          The Court disagrees with Defendant's
                                                 contention that the trial evidence did not
                                                 establish criminal activity on the part of
                                                 many "Old Ladies." The paragraph at
                                                 issue accurately describes the role of an
                                                 "Old Lady." On the other hand, the
                                                 Court agrees that there was no evidence
                                                 of criminal conduct by Defendant's
                                                 wife. The paragraph does not suggest
                                                 otherwise, and therefore the objection is
                                                 overruled.
^13 (vote to become 1%        Overruled          The Court agrees with the Government
club)                                            that Defendant is "playing [a] game of
                                                 semantics." (Dkt. 1530 at 35). The trial
                                                 evidence overwhelmingly established
                                                 that the KMC became a 1% club through
                                          -33-
                                                  its conduct, even though its members
                                                  avoided displaying a 1% patch to avoid
                                                  possible criminal liability.
f 17 (Defendant's role as       Overruled         As discussed during the discussion of
national officer)                                 § 3Bl.l(a),Defendant served as a leader
                                                  of the organization. This paragraph is
                                                  accurate.
^ 18 (stripper parties,         Overruled         The paragraph accurately describes the
untaxed       cigarettes,                         activities   within   the   clubhouses   as
gambling)                                         proved by the Government at trial. The
                                                  Court acknowledges that not each
                                                  clubhouse engaged in the same illegal
                                                  activity, and for instance, the evidence
                                                  of the untaxed cigarettes dealt with the
                                                  clubhouses in New York. But again,this
                                                  was one organization operating in
                                                  various states, and the fact that some
                                                  clubhouses were engaged in different
                                                  illegal activity than another is of no
                                                  moment—^the organization was an
                                                  enterprise engaged       in   unlawful
                                                  racketeering activity throughout its
                                                  clubhouses.
^21 (firearms/cooperation       Overruled         The evidence at trial fully supports the
with law enforcement)                             factual statements set forth in this
                                                  paragraph. Firearms were a tool of the
                                                  trade for KMC members, and every
                                                  clubhouse had a firearm accessible to all
                                                  members. Moreover, the code of the
                                                  KMC required that its members not
                                                  cooperate with law enforcement—as
                                                  evidenced by the extensive and
                                                  organized efforts to cover up the
                                                  murders of Maue and Szymanski.
^ 25 (information that is not   Overruled         Defendant is not being held accountable
part ofDefendant's relevant                       under the Guidelines calculation for this
conduct)                                          activity. However, the information is
                                                  relevant background information to a
                                                  full understanding ofthe operation ofthe
                                                  KMC.           Moreover,      Defendant's
                                                  continued insistence that he was simply
                                                  a "peacemaker" was not supported by
                                                  the credible evidence at trial, nor by the
                                            34-
                                                  jury's verdict specifically finding
                                                  Defendant to have engaged in activities
                                                  related to murder pertaining to the
                                                  Pagans.
T| 25 (bullet point paragraph   Not resolved      The evidence was in conflict as to
13) (meeting at Wood's                            whether    Defendant     attended    this
residence)                                        meeting in the Fall of2013. Defendant's
                                                  alleged presence at this meeting will not
                                                  be   considered   in   connection    with
                                                  sentencing and therefore the Court does
                                                  not resolve the objection.
125 (bullet point paragraph     Overruled         The trial evidence supported the facts
17)(Pagans incident)                              regarding the Pagans incident and the
                                                  jury concluded that Defendant engaged
                                                  in murder conspiracy/solicitation with
                                                  respect to that incident. Defendant's
                                                  contentions about the Pagans incident
                                                  (Dkt. 1790 at 12)are not correct.
^ 25 (bullet point paragraph    Overruled         While Defendant possessed a conceal-
21)(Tennessee trip to meet                        carry permit and was permitted to carry
with Outlaws)                                     a firearm in Florida and Tennessee, this
                                                  did not authorize him to violate federal
                                                  law by engaging in a RICO conspiracy
                                                  involving potentially violent altercations
                                                  with rival motorcycle gangs in an effort
                                                  to protect the KMC's turf and power.
Tf 25 (bullet point paragraph   Overruled         The paragraph accurately describes the
28)      (South       Buffalo                     events at the South Buffalo clubhouse
clubhouse confrontation)                          during the August 2014 confrontation.
                                                  While Defendant attempted to portray
                                                  himself as a "peacemaker" at trial, the
                                                  reality is that he was the leader of a
                                                  violent motorcycle gang.
^ 25 (bullet point paragraph    Overruled         As discussed above, the trial evidence
32)(putting Jenkins out)                          established that Defendant was part of
                                                  the plan to put Jenkins out so that he
                                                  could infiltrate the Nickel City Nomads.
^ 26 (items seized from         Overruled         The Court disagrees that the evidence at
KMC members' personal                             trial did not establish that the items
residences)                                       seized from Defendant's residence were
                                                  connected to illegal activity. The items
                                                  were seized in or near the location of
                                                  other   KMC-related     materials   (e.;?..

                                            -35
                                                 burner phones supplied by the KMC to
                                                 Defendant). Moreover, the items seized
                                                 from other KMC members' personal
                                                 residences is relevant background
                                                 information.
^ 28 (drug distribution,       Overruled         Defendant was found by the jury to have
murder,    obstruction    of                     engaged in acts related to murder
justice)                                         (related to the Pagans), and he similarly
                                                 was found guilty of Count 8 charging
                                                 maintenance     of the        South   Buffalo
                                                 clubhouse for drug trafficking purposes.
                                                 Also, Defendant engaged in obstruction
                                                 of justice to conceal the murders of
                                                 Maue and Szymanski.
  29-35 (alleged conduct       Overruled         Some of the information set forth in
not involving Defendant)                         these paragraphs falls within the scope
                                                 of   Defendant's      relevant        conduct.
                                                 Moreover, there is a difference between
                                                 relevant    conduct      for      Guidelines
                                                 purposes, and criminal liability for a
                                                 RICO conspiracy. This information is
                                                 included as a description of the full
                                                 scope of the conspiracy.           The
                                                 information accurately describes the
                                                 proof as elicited at trial.


VIII. CONCLUSION


      For the foregoing reasons, and with the exception ofthe objection to paragraph 25,

bullet point paragraph 13 ofthe FINAL PSR which the Court does not resolve and will not

consider the information therein in connection widi_5fiiitencing, the Court overrules the

objections and adopts the statements and filings contaip^            FINAL PSR.
      SO ORDERED.

                                                                               )RD
                                                                District Judge
Dated; August 26,2019
       Rochester, New York

                                           -36
